DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an adapter plate configured to match a mounting pattern of the existing engine” and “adapter plate is further configured to match a mounting pattern of a blade brake control clutch” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, it is unclear what a mounting pattern for a blade brake control clutch is. Applicant has argued that as the mounting pattern of the engine was described in the specification, the examiner should read such a limitation into the mounting pattern of the blade brake control clutch. The examiner finds this position improper. The specification as provided offers no description of the mounting pattern of a blade brake control clutch. The examiner declines to read such limitations into the specification and then impute those non-present limitations into the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ta et al. (US 10,183,698) in view of Li et al. (US 2016/0167529).
In re claim 1, Ta teaches a self-contained electric engine for replacing an existing engine on an implement, comprising: an electric motor (106); a controller (fig. 12) electrically coupled to the electric motor; a control input coupled to the controller; and a power source coupled to the controller (fig. 13), wherein the control input is configured to accept a mechanical implement control (fig. 13). Ta doesn’t explicitly teach the controller is adapted to control the electric motor output to approximate the power output of the existing engine on the implement. The examiner takes the position that doing so would be obvious to one of ordinary skill in the art at the time of invention would control the power to output the existing engine in order to allow a user to properly use it. 
Likewise, Ta doesn’t explicitly teach the electric motor, controller, and the power source are contained within a single housing, the housing configured to be mounted to the implement. In the prior action, Examiner referred to case law indicating that combining the electric motor controller and power source in a single housing would be obvious to one of ordinary skill in the art. The Applicant took issue with use of the case law, so examiner now directs applicant to Li which teaches a housing incorporating a motor a controller and an integrated battery supply. The examiner now points to Li which teaches a housing containing an electric motor, controller, and the power source. It would be obvious to incorporate a housing incorporating a single housing containing a motor, controller and power source, as taught by Li, into the apparatus of Ta in order to provide a simple structure that is also heat efficient. 
In re claim 2, Ta teaches a battery pack (604).
In re claim 3, the examiner takes the position that lithium ion battery packs are well known and conventional in the art and would be obvious to one of ordinary skill in the art at the time of invention.
In re claim 5, Ta teaches an adapter plate (514) configured to match a mounting pattern of the existing engine.
In re claim 7, Ta doesn’t explicitly teach the electric motor, controller, power source, and adapter plate are equipped in a single housing. Nonetheless, the examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the electric motor, controller, power source, and adapter plate in a single housing. Attention was above directed to Li and is again here directed to Li to demonstrate that incorporating the numerous components in a single housing will offer a simple structure that is also heat efficient.
In re claim 8, the examiner takes official notice that controllers are merely computers which incorporate firmware and software for use in their operation.
In re claim 9, the examiner takes the position that it would be obvious to one of ordinary skill in the art at the time of invention to adapt firmware intended for use with an electric motor to be adapted to configure a power profile of the electric motor.
In re claim 10, the examiner takes the position that it would be obvious to one of ordinary skill in the art at the time of invention to ensure the power profile of the electric motor approximates a power profile of the existing engine in order to properly be interoperable.
In re claim 11, Ta teaches wherein the control input comprises a sensor coupled to the controller and configured to detect a status of the mechanical implement control, and wherein the controller is adapted to control the electric motor output based on the detected status of the mechanical implement control (fig. 13-14).
In re claim 12, Ta teaches the sensor outputs a variable signal that corresponds to a position of the mechanical implement control (clear from fig. 14).
Claims 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 2005/0064973)
In re claims 1 and 4, Schroeder teaches a self-contained electric engine for replacing an existing engine on an implement, comprising: an electric motor (see abstract); a controller electrically coupled to the electric motor; a control input coupled to the controller; and a power source coupled to the controller (the examiner takes official notice that controllers and control inputs connected to motors were conventional at the time of invention in order to operate), wherein the control input is configured to accept a mechanical implement control (“sprayer”, see abstract). Ta doesn’t explicitly teach the controller is adapted to control the electric motor output to approximate the power output of the existing engine on the implement. The examiner takes the position that doing so would be obvious to one of ordinary skill in the art at the time of invention would control the power to output the existing engine in order to allow a user to properly use it. 
Schroeder doesn’t explicitly teach the electric motor, controller, and the power source are contained within a single housing, the housing configured to be mounted to the implement. The examiner again points to Li which teaches a housing containing an electric motor, controller, and the power source. It would be obvious to incorporate a housing incorporating a single housing containing a motor, controller and power source, as taught by Li, into the apparatus of Ta in order to provide a simple structure that is also heat efficient.
In re claim 4, the examiner takes official notice that it was well known and conventional in the art at the time of invention for motorized equipment to incorporate a cord coupled to an external power source. The examiner notes that electric chainsaws, lawnmowers, weed whackers, edgers, amongst others, have included this feature for years.
Response to Arguments
Applicant's arguments and amendments filed have been fully considered but they are not persuasive. Applicant took issue with Examiner’s use of case law. While examiner stands by the case law and it’s applicability to application as filed, he is now using prior art to address applicant’s arguments. The examiner however wishes to again emphasize that the use of a housing to incorporate multiple components has long been well known and conventional in the art. As reiterated by the Supreme Court in KSR, “the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Applicant has not demonstrated that incorporating known elements within a single housing offers anything more than predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/           Primary Examiner, Art Unit 3614